DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on December 4, 2020.  Claims 1-20 are pending and examined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al., US 2013/0226425 A1 in view of Schartner, US 10,723,356 B2.
As to claim 1, Oliveira teaches a braking system for a motor vehicle, the braking system comprising (abstract): 
a hydraulic service brake for braking the motor vehicle in driving operation (¶ 10, 22 and Figs. 1-2); 
an electric parking brake for holding the motor vehicle at a standstill (¶ 19-20, 22 and Figs. 1-2); and 
an electronic control system for automatically controlling the parking brake and the service brake, wherein the electronic control system is adapted to activate the parking brake, with the service brake activated, after the motor vehicle has been braked to the standstill via the activated service brake, and to at least partly deactivate the activated service brake after the parking brake has been activated (¶ 22 and Figs. 1-2). 
Oliveira does not specifically teach wherein the electronic control system is adapted to deactivate the activated parking brake following operation of an accelerator pedal of the motor vehicle.  However, Schartner teaches this matter (abstract and column 2 lines 43-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliveira’s brake system by incorporating the feature of deactivating the activated parking brake following operation of an accelerator pedal as taught by Schartner for better control the vehicle under a different situation.
As to claim 2, Oliveira in view of Schartner further teaches wherein the electronic control system is adapted to activate the service brake, which is at least partly deactivated when the vehicle is at the standstill, following operation of the accelerator pedal before the activated parking brake is deactivated, and to begin the deactivation of the service brake after the deactivation of the parking brake has begun (Oliveira: ¶ 19-22 and Figs. 1-2; Schartner: abstract and column 2 lines 43-52; see claim 1 above for reason and motivation to combine the prior art).
As to claim 3, Oliveira teaches wherein the electronic control system is adapted to activate the service brake, when the vehicle reaches the standstill, in such a manner that a braking force present at a rear axle of the motor vehicle is sufficient on its own to hold the motor vehicle at a standstill (¶ 25).
As to claim 4, Oliveira teaches the electronic control system is adapted to activate the parking brake, when the vehicle is at the standstill, only if a required braking force of the service brake on braking of the motor vehicle to the standstill exceeds a predefined minimum value (¶ 19-20; e.g. when the locking brake pressure is reached).
As to claim 5, Oliveira teaches wherein the motor vehicle is brought to the standstill by application of the service brake responsive to operation of a brake force of the motor vehicle, and wherein the electronic control system maintains brake pressure of the service brake responsive to detecting the standstill even after the brake pedal is released from operation (¶ 18, 24; e.g. the motor vehicle is brought to standstill by brake pressure, and the vehicle maintains the standstill even without actuation of the brake pedal).  Oliveira does not specifically teach the operation of the brake force of the motor vehicle is done via a brake pedal.  However, Schartner teaches controlling the brake force of a motor vehicle via brake pedal (column 1 lines 25-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliveira’s teaching by incorporating application of brake force via a brake pedal for better control the movement of the vehicle.
As to claim 6, Oliveira in view of Schartner teaches wherein the motor vehicle is brought to the standstill by application of the service brake responsive to operation of a brake pedal of the motor vehicle, wherein application of the service brake causes a brake piston to adjust a brake pad to contact a brake disk or drum, and wherein the electronic control system, responsive to detection of the standstill, activates the parking brake to cause an electric brake motor of the parking brake to hold the brake piston such that the brake pad stays in contact with the brake disk or drum (Oliveira: ¶ 18, 20, 24; Schartner: column 1 lines 25-39; see claim 5 above for reason and motivation to combine the prior art).
As to claim 7, Oliveira teaches wherein the service brake is deactivated fully responsive to the parking brake being activated (¶ 22).
As to claim 8, Oliveira teaches wherein the service brake is deactivated responsive to elapsing of a predetermined time lag after the parking brake is activated (¶ 13, 18, 20, 25).
As to claim 9, Oliveira in view of Schartner teaches wherein the service brake is activated to enable deactivation of the parking brake responsive to operation of the accelerator pedal of the motor vehicle (Schartner: column 2 lines 43-52; see claim 1 above for reason and motivation to combine the prior art Oliveira with Schartner).
As to claim 10, Oliveira in view of Schartner teaches wherein the service brake is deactivated responsive to the parking brake being activated, and wherein the service brake is activated to enable deactivation of the parking brake responsive to operation of the accelerator pedal of the motor vehicle (Oliveira: ¶ 21-22; Schartner: column 2 lines 43-52; see claim 1 above for reason and motivation to combine the prior art Oliveira with Schartner).
Claims 11-20 are rejected based on the same rationale as used for claims 1-10 above.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	October 21, 2022